United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT

                                  ___________

                                  No. 97-2613
                                  ___________

Herbert R. Hawn, Jr.,                     *
                                          *
       Plaintiff - Appellee,              *
                                          *
       v.                                 *
                                          *
B. Alan Sugg, in his official capacity as *
President; Dr. Charles Hathway, in his *
official capacity as Chancellor; Bart R. *
Lindsey, James B. Blair, William E.       *
Clark, Frances A. Cranford, Joe L.        *
Hargrove, M.D., H. L. Hembree, III,       * Appeal from the United States
J. Thomas May, Frank W. Oldham, Jr., * District Court for the
Carl S. Whillock, in their official       * Eastern District of Arkansas.
capacity as members of the Board of       *
Trustees of the University of Arkansas; *        [UNPUBLISHED]
University of Arkansas at Little Rock, *
                                          *
       Defendants - Appellants.           *
                                          *
Lewis E. Epley, Jr., in his official      *
capacity as a member of the Board of      *
Trustees of the University of Arkansas, *
                                          *
       Defendant,                         *
                                     ___________

                               Submitted: March 9, 1998
                                   Filed: November 20, 1998
                                 ___________
Before WOLLMAN and LOKEN, Circuit Judges, and BATAILLON,* District Judge.
                           ___________

PER CURIAM.

       The order of the district court denying defendants’ motion for summary judgment
on the grounds of Eleventh Amendment immunity is reversed, and the case is remanded
for further proceedings not inconsistent with this court’s opinion in Humenansky v.
Regents of the University of Minnesota, 152 F.3d 822 (8th Cir. 1998), rehearing
denied, No. 97-2302 (8th Cir. Nov. 3, 1998).

BATAILLON, District Judge, concurring.

      I adhere to the views expressed in my dissent in Humenansky but agree that we
are bound to follow that decision in this case.

      A true copy.

             Attest:

             CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




      *
       The HONORABLE JOSEPH F. BATAILLON, United States District Judge for
the District of Nebraska, sitting by designation.

                                         -2-